Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 21-23 are new.
Claims 5, 7, 8 and 10 are cancelled.
	Claims 2 and 11-20 are withdrawn.
	Claims 1, 3, 4, 6, 9 and 21-23 are under examination.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132 by Professor Pasquale Del Guadio, amendments and arguments filed 8/5/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 1, 3, 6 and 9 were rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al. (Colloids and Surfaces B: Biointerfaces 2009;68:245-249) and Liu (Traditional Herbal Medicine Research Methods: Identification, Analysis, Bioassays, and Pharmaceutical and Clinical Studies 2011;John Wiley & Sons; section 6.3.1.; 1 page). Claims 1, 3, 4, 6 and 9 were rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US 20150125538) and Yu et al. Yu et al. (Colloids and Surfaces B: Biointerfaces 2009;68:245-249) and Liu (Traditional Herbal Medicine Research Methods: Identification, Analysis, Bioassays, and Pharmaceutical and Clinical Studies 2011;John Wiley & Sons; section 6.3.1.; 1 page). Applicant’s amendments and arguments are persuasive to overcome the rejections of record. Support for claims 1 and 6 can be found on page 10, line 4 and 21 and on page 8, lines 9 and 22, and support for the new claims can be found on, for example:
New claim 21 page 10:

    PNG
    media_image1.png
    154
    419
    media_image1.png
    Greyscale

New claim 22 page 11:

    PNG
    media_image2.png
    154
    429
    media_image2.png
    Greyscale

New claim 23 page 8:

    PNG
    media_image3.png
    151
    828
    media_image3.png
    Greyscale


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 8/22/22

The application has been amended as follows: 
In the claims:
Cancel claims 2 and 13-20.
In claim 9, line 1, delete “Composition” and insert - - A composition - -.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to particular ranges of components which are not obvious over the applied art of record.  Yu et al. teach a 1:1:1 ratio of chitosan:alginate:pectin which is equal parts of each component or 33.33% of each and no longer within the claimed ranges. There is no guidance in Yu et al. to either decrease the amount of chitosan to 5-20% or increase it to 35-70% and make the simultaneous adjustments to the alginate and pectin components. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is allowable. The restriction requirement between the Groups, as set forth in the Office action mailed on 5/26/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/26/21 is partially withdrawn.  Claims 11 and 12, directed to methods of treating a cutaneous wound and methods for preserving a food are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

	Claims 1, 3, 4, 6, 9, 11, 12 and 21-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613